Citation Nr: 1132982	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-01 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected residuals of a back injury with vertebral fractures to include degenerative disease at L5-S1.

2.  Entitlement to service connection for a gastrointestinal disorder to include as secondary to medication taken for service-connected disabilities.

3.  Entitlement to extraschedular rating in excess of 40 percent for service-connected residuals of a back injury with vertebral fractures to include degenerative disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to February 1970, and from February 1975 to January 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2008, the Veteran testified at a video hearing at the Cleveland, Ohio, RO before the undersigned.  A transcript of the proceeding is of record.

The Board notes that the above issues were remanded by the Board in February 2009 for further evidentiary development.  As will be further explained below, this development having been achieved, the issues are now ready for appellate review.


FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that the Veteran's left hip disorder is related to active duty service or to a service-connected disability.

2.  The competent and credible evidence fails to demonstrate that the Veteran's gastrointestinal condition is related to his active duty service or to any medications taken as a result of his service-connected disabilities.

3.  The Veteran's residuals of a back injury with vertebral fractures to include degenerative disease at L5-S1 has not resulted in incapacitating episodes of at least 6 weeks during the last 12 months; the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran's level of disability and his symptomatology are contemplated by his schedular evaluation; he does not present an exceptional disability picture such that the rating schedule is inadequate.


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by active military duty nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  A gastrointestinal disorder was not incurred in or aggravated by active military service nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  The criteria for an extraschedular evaluation for service-connected residuals of a back injury with vertebral fractures to include degenerative disease at L5-S1 in excess of a schedular 40 percent rating have not been met.  38 C.F.R § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in November 2004 and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Board notes that the March 2006 letter provided this notice. 

The Board observes that the November 2004 letter was sent to the Veteran prior to the January 2005 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the notice was provided the case was readjudicated and a January 2007 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, VA treatment records, private treatment records, and VA examination reports are associated with the claims folder.

In February 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO to provide proper notice to the Veteran regarding evidence that could be submitted to support the Veteran's claims, allow the Veteran to submit relevant evidence, and to afford the Veteran VA medical examinations to determine if the Veteran's left hip disorder and stomach condition were related to active duty service and/or to determine if the Veteran's left hip disorder was the result of or aggravated by his service-connected back disorder, or if the Veteran's stomach disorder was the result of medications taken in treatment for service-connected disabilities.  Additionally, the Board notes that the issue of entitlement to extraschedular rating for service-connected residuals of a back injury with vertebral fractures to include degenerative disease at L5-S1 was remanded for the RO to adjudicate in the first instance the issue of whether the Veteran was entitled to an extraschedular rating for his service-connected back disability.  The requested notice having been provided, requested records having been obtained, requested examinations having been afforded, and adjudication of extraschedular evaluation in the first instance having been accomplished, the issues now return to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA examinations with regard to his claims for entitlement to service connection for a left hip disorder and entitlement to service connection for a gastrointestinal disorder to include as secondary to medication take for service-connected disabilities in May 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examiner for both the May 2010 VA examinations considered all of the pertinent evidence of record and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its February 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review. 


Analysis

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

With regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection, effective October 10, 2006.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the nonservice-connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Prior to this amendment, as noted above, secondary service connection was warranted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The amendments to this section are not liberalizing.  Therefore, because the Veteran's original claims of entitlement to service connection for a left hip disorder and a gastrointestinal disorder were received in March 2004, the Board will apply the former version of the regulation.

The Veteran contends that he has a left hip disorder that is related to his active duty service, to include as secondary to his service-connected residuals of a back injury with vertebral fractures to include degenerative disease at L5-S1, and a stomach condition that is related to his active duty service, to include as secondary to medications taken for service-connected disabilities.  

A.  Left hip disorder

The Board notes initially that the Veteran does have a current left hip disability.  In this regard the Board notes that the May 2010 VA examination provided a diagnosis of arthritis of the left hip.  As such the Board notes that the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2010).  

The Board notes that while the Veteran has a current diagnosis, the record fails to demonstrate that the Veteran had any in-service complaints with regard to his left hip.  With regard to the Veteran's service treatment records, the Board observes that Veteran's May 1968 entrance examination and February 1970 exit examination, to include the accompanying reports of medical history, noted the Veteran's lower extremities were within normal limits.  Additionally, the Veteran's February 1975 entrance examination for his second period of service noted the Veteran's lower extremities were within normal limits.  With regard to the Veteran's service treatment records there was no other mention of complaints of a hip injury while in service.  

Post-service treatment records indicate that the Veteran suffered a slip and fall injury while working in December 2002.  He was diagnosed as having left hip strain.  However, a May 2003 VA treatment record indicated that the Veteran's fall aggravated his arthritis, indicative that the arthritis of the left hip predated the December 2002 fall.  In this regard, the examiner noted that the fall was not the cause of the arthritis, but likely just unmasked the already present arthritis as the Veteran did not injure his hip that day.  Eventually the arthritis in the left hip led to a left hip replacement in 2008 after which the Veteran seemed to have done well.  

The Veteran was afforded a VA examination in May 2010 in association with his left hip disorder.  The Veteran's claims file was thoroughly reviewed.  Upon examination it was determined that the Veteran did have some loss of range of motion, but the examiner attributed this to the old arthritis and residuals of the total hip replacement surgery.  X-rays taken in conjunction with the examination noted a total left hip arthroplasty with some heterotopic ossification and good alignment of the prosthesis.  The Veteran was diagnosed with left hip arthritis status post total hip arthroplasty.  Additionally, a June 2010 VA x-ray of the abdomen noted that the Veteran had a left total hip arthroplasty with heterotopic ossification lateral to it.  Minimal degenerative changes of inferomedial aspect of the right hip.  Facet arthropathy at L4-L5.  No evidence of obstruction or pneumoperitoneum.  Calcification superimposed on right side of the sacrum inferiorly, possibly secondary to a bladder calculus, calcified injection site or phlebolith was noted.

With consideration of the above, the Board notes that while the Veteran has a current diagnosis with regard to left hip disorder, the record fails to demonstrate that the Veteran had any in-service complaints with regard to his left hip.  Additionally, there is no competent medical opinion linking a current left hip disorder to his active duty service.  In this regard, the Board notes the May 2010 VA examination report in which the VA examiner opined that the Veteran's left hip arthritis was not the result of the Veteran's active duty service as there was no history of hip injury in service and that the Veteran's arthritis and hip replacement were the result of wear and tear over time and not related to the Veteran's active duty service.

As such, the Board finds that in addition to an absence of complaints regarding the left hip in the service treatment records, there is also no credible evidence linking the Veteran's claim for a left hip disorder directly to his active duty service.  As such the Veteran's claim for such a disorder based on direct service connection must be denied.

However, as noted above, the Veteran has complained of pain in his hip that radiated from his back indicating that his left hip disorder is related to his service-connected back disorder.  As such, the Board will address secondary service connection with respect to the Veteran's left hip disability.  

The issue of secondary service connection was first addressed in the December 2004 VA examination report.  In this regard the Board notes that in the December 2004 VA examination report, the examiner indicated that the Veteran's service-connected back disorder did not cause his left hip disorder; however, there was no opinion regarding whether the left hip disorder is related to the back disorder on the basis of aggravation.  As such, the Veteran was afforded another VA examination in May 2010.  After a thorough examination, the May 2010 VA examiner opined that the Veteran's left hip arthritis was not related to or aggravated by the Veteran's service-connected back disability.  In this regard the examiner made clear that a back condition and a hip condition are two separate and distinct issues.  That is, while the back may radiate pain into the buttocks area and cause what seems to be hip pain, radiating back pain does not cause, accelerate, or aggravate the hip arthritis.  As such the examiner stated definitively that the service-connected back disability did not cause or aggravate the Veteran's left hip arthritis.  

Additionally, the Board notes lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006)  (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, the Board notes that the Veteran is competent to attest to pain in his left hip.  However the Veteran is not competent to determine the etiology of his left hip arthritis.  Additionally, while the Veteran is competent to attest to pain the Veteran is not competent to determine that a disorder is etiologically caused by another disorder.  That is, the Veteran is not competent to say that the pain is being caused by his service-connected back disorder.  The possibility of a causal relationship between one disability and another requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether he suffers from a left hip disorder that is related to his service-connected residuals of a back injury with vertebral fractures to include degenerative disease at L5-S1.  

Under the above circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a left hip disorder on a direct or secondary service connection basis.  In this regard, the Board notes that while there is a current diagnosis, the probative evidence fails to indicate that the Veteran has a left hip disorder that is etiologically related to his active duty service or to his service-connected residuals of a back injury with vertebral fractures to include degenerative disease at L5-S1.  The Board has considered the benefit of the doubt rule; however, as a preponderance of the evidence is against this claim such rule does not apply and the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Gastrointestinal/Stomach Condition (GERD)

The Board notes initially that the Veteran does have a current disability with respect to his complaints of a gastrointestinal condition.  In this regard the Board notes that the May 2010 VA examination provided a diagnosis of gastroesophageal reflux disease (GERD).  As such, with the diagnosis of GERD, the Board notes that the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2010).

The Board notes that while the Veteran has a current diagnosis, the record fails to demonstrate that the Veteran had any in-service complaints with regard to any stomach condition.  With regard to the Veteran's service treatment records, the Board observes that Veteran's May 1968 entrance examination and February 1970 exit examination, to include the accompanying reports of medical history, noted the Veteran's abdomen and viscera systems were within normal limits.  Additionally, the Veteran's February 1975 entrance examination for his second period of service noted the Veteran's abdomen and viscera systems were within normal limits.  With regard to the Veteran's service treatment records there was no mention of complaints of stomach pains or any related disability, such as GERD, while in service.  Additionally the Board notes that the Veteran has consistently maintained that his stomach issues are the result of medications taken for his service-connected back disorder and not directly related to service.  

The Board notes that the Veteran reported that in the early 1990s he was given ibuprofen for his back condition which caused bleeding and vomiting of blood.  The Veteran reported that an endoscopy taken at that time revealed that the Veteran had ulcers.  However the records in the claims file indicated that the endoscopy was negative.  The Veteran noted that he had been given medication for the bleeding and had not had any bleeding problems since that time.  An April 2004 VA treatment report noted that the Veteran had complaints of gastric upset due to ibuprofen.  Treatment records also indicated treatment for GERD with rabeprozole.  The Veteran's December 2004 VA examination noted that the Veteran was not at that time taking medication for his stomach, but rather was regulating his diet and avoiding spicy foods.  Esophagram and upper GI series taken at that time were normal.  The December 2004 VA examiner opined that the Veteran's gastrointestinal upset was unrelated to the Veteran's service-connected back condition.

The Board notes that the Veteran was afforded a VA examination in May 2010 in association with his claim for a gastrointestinal/stomach disorder to include as secondary to medications taken for treatment of a service-connected disability.  The examiner noted initially that the Veteran had been previously diagnosed with GERD and upon examination confirmed the diagnosis of GERD and also diagnosed a midline abdominal hernia.  In reviewing the Veteran's medical history with regard to his gastrointestinal issues, the examiner noted the Veteran's statements regarding the negative reaction to the use of ibuprofen, treatment for ulcers, and current medications used to relieve pain associated with the Veteran's service-connected back disorder.  In this regard the May 2010 VA examiner further noted that duodenal ulcers and GERD are two completely different conditions and then further noted that if the Veteran had been diagnosed with any ulcers, they would have healed in 6-8 weeks.  Additionally the examiner noted that the Veteran had taken NSAIDs in relation to his back injury, but the Veteran stated at the May 2010 VA examination that he discontinued taking any NSAID type medication for his back pain as a result of GI upset, and indeed had not taken any medication for his back in the prior 3 to 4 months.  

With consideration of the above, the Board notes that while the Veteran has a current diagnosis with regard to a gastrointestinal disorder, the record fails to demonstrate that the Veteran had any in-service complaints with regard to a gastrointestinal disorder.  Additionally, there is no competent medical opinion linking a current gastrointestinal disorder to his active duty service or to any medications taken in association with any treatment for a service connected disability.  Upon reviewing the record, the examiner opined that the Veteran's hemoptysis in the early 1990s may have been at least as likely as not caused by the oral ibuprofen, however, this should have resolved with the administration of an H2 blocker long ago.  Bleeding from NSAIDs could have been a gastritis type bleeding not necessarily ulcers, but the endoscopy was negative for both.  The Veteran's GERD would have increased his risk of bleeding secondary to NSAIDs.  As such the examiner noted that the Veteran's report of a onetime incident of hemoptysis resolved with the use of a pump inhibitor and not medicating with NSAIDs.  The hemoptysis would be at least as likely as not caused by the ibuprofen, but as noted it would have resolved.  Additionally, GERD was not caused by NSAIDs, and the GERD condition, while chronic, would not be the result of or caused by NSAID administration for his low back pain.  Therefore, GERD, which is the Veteran's present stomach condition was not permanently aggravated by the medications taken for service disabilities as the Veteran had discontinued NSAIDs years prior and the medications that the Veteran was taking at the time of the examination did not cause GERD.

As such, the Board finds that in addition to an absence of complaints regarding a stomach disorder in the service treatment records, there is also no competent and credible evidence linking the Veteran's claim for a stomach disorder to his active duty service or medications taken in the treatment of his service-connected back disorder.  As such the Veteran's claim for a gastrointestinal disorder based on both direct and secondary service connection must be denied.

Additionally, the Board notes lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006)  (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, the Board notes that the Veteran is competent to attest to pain in his stomach.  However the Veteran is not competent to determine the etiology or specific cause of his stomach pain.  Additionally, while the Veteran is competent to attest to pain the Veteran is not competent to determine that a disorder is etiologically caused by another disorder.  That is, the Veteran is not competent to say that the pain is being caused by his service-connected back disorder or the medications taken to treat that back disorder.  The possibility of a causal relationship between one disability or medication for that disability and another disability requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether he suffers from a gastrointestinal disorder that is related to his service-connected residuals of a back injury with vertebral fractures to include degenerative disease at L5-S1, or medications taken for that back disorder.

Under the above circumstances, the Board finds that a preponderance of the evidence does not support the Veteran's claims of service connection for a gastrointestinal disorder on a direct or secondary service connection basis.  In this regard, the Board notes that while there is a current diagnosis, the probative evidence fails to indicate that the Veteran has a gastrointestinal disorder that is etiologically related to his active duty service or to his service-connected residuals of a back injury with vertebral fractures to include degenerative disease at L5-S1, or medications taken for that back disorder.  The Board has considered the benefit of the doubt rule; however, as a preponderance of the evidence is against this claim such rule does not apply and the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Extraschedular

The Veteran contends that his service-connected residuals of a back injury with vertebral fractures to include degenerative disease at L5-S1, is more severe than his currently assigned schedular rating of 40 percent disabling.  In the previous February 2009 Board decision it was determined that the Veteran does not meet the necessary criteria for a higher schedular rating and as such the Veteran's claim was remanded to the RO for adjudication in the first instance of the claim for an extraschedular evaluation for the Veteran's service-connected residuals of a back injury with vertebral fractures to include degenerative disease at L5-S1.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2010).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court delineated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board notes that the RO reviewed the evidence and determined that there was no indication that the Veteran's back disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards so as to warrant the assignment of an extraschedular evaluation.  See August 2010 Supplemental Statement of the Case.  

The Board notes initially that the current level of severity with regard to the Veteran's back disorder was addressed prior to the previous Board decision in a December 2004 VA examination.  Forward flexion of the back was to 45 degrees with pain to 65 degrees, mostly on the left side. He had extension to 10 degrees with pain at 15 degrees.  Lateral flexion was to 15 degrees to the left with pain at 20 degrees and to 25 degrees on the right without pain.  He had lateral rotation of 20 degrees bilaterally.  Light touch in the lower extremities was normal bilaterally.  Sharp touch showed bilateral changes at the ankle with increased sensation going up his leg.  Straight leg raising was positive on the left at 50 degrees with pain at 60 degrees.  Straight leg raising was positive on the right to 60 degrees with pain in the back of the leg rather than in the back.  The Veteran could balance on his heels and toes and on his right and left foot.  Patellar and Achilles reflexes were normal.  Peripheral pulses showed adequate posterior tibial pulses bilaterally, but absent dorsalis pedis pulses.  There was no bowel or bladder impairment.  X-rays showed no evidence of acute fracture or spondylolisthesis.  He had degenerative changes at L5-S1 with prominent posterior osteophyte.  It was noted that an MRI revealed a left paracentral disc herniation at T10-11 which indented to the left ventral surface of the spinal cord, causing a moderate central canal stenosis and left neural foraminal narrowing.  The Veteran had a small right lateral disc herniation at L5-S1 which contacted the S1 nerve root without significant mass effect.  The examiner determined that the Veteran's lumbar strain in service was more likely than not the cause of his degenerative disc disease at L5-S1.

March 2005 private records noted that the Veteran was having an exacerbation of his low back pain with left lower extremity radiculopathy.

In June 2007, the Veteran underwent another MRI which revealed a very tiny disc protrusion at L5-S1.  A June 2007 VA examination revealed that the Veteran had forward flexion to 60 degrees, extension to zero degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 15 degrees, limited by pain.  There was no additional limitation in range of motion on repetitive testing due to weakness or fatigue or lack of endurance or incoordination.  Straight leg testing was normal on the right side, but was positive on the left with flexion possible only up to 30 degrees.  There was decreased muscle strength in the left lower extremity with both proximal distal muscle groups at 4/5, 5/5 on the right side.  There was decreased fine touch sensation on the lateral aspect of the lower 1/3 of the left lower leg, as well.  The assessment was degenerative disc and facet disease of the lumbosacral spine, with small right sided disc protrusion at L5-S1 level.  There was no evidence of radiculopathy per repeat EMG nerve conduction study.

A June 2008 VA treatment note indicated that the Veteran was taking Vicodin twice a day and Flexeril 10mg twice a day to deal with the pain associated with his back disorder.  However, a May 2010 VA examination for gastrointestinal disorders noted that the Veteran had not taken any medication for his back disability for 3 to 4 months prior to the examination.  

Lay evidence was received from the Veteran, his spouse, and his friend.  They indicated that the Veteran's back disability had been deteriorating and he was no longer able to fully perform his job.  He had been placed on limited profile.  Documentary evidence of work restrictions was provided.  The Veteran related that he had been told that he had "ankylosing spondylosis."  The Veteran related that he would lose his balance and fall down because his leg would give out.  The lay statements indicated that the Veteran could no longer enjoy leisure activities or other physical activities.  The Veteran has consistently complained of pain that made it almost impossible to do his job.  He submitted a document entitled Offer of Modified Assignment (Limited Duty) dated in December 2006 related to what was reported as a September 2002 on the job injury, and medical evidence documenting the Veteran's job performance difficulties due to back and left hip symptomatology and dated prior to his hip surgery.  

The Board finds that the Veteran's level of disability and his symptomatology are contemplated by his schedular evaluation; he does not present an exceptional disability picture such that the rating schedule is inadequate.

In that regard, the Veteran's service-connected residuals of a back injury with vertebral fractures to include degenerative disease at L5-S1are currently rated as 40 percent disabling under Diagnostic Code 5237.  The Board also notes that a separate 10 percent evaluation has been assigned for a left lower extremity radiculopathy associated with the Veteran's service-connected back disability.  In this instance, the Veteran does not meet the higher 50 percent schedular criteria based on range of motion.  Under the General Rating Formula, a 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  While the Veteran may indeed have "ankylosing spondylosis," this disability is rated pursuant to the General Rating Formula.  Since the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine, a higher rating was not warranted.  Additionally, in order for the Veteran's back disability to receive a higher schedular rating based on incapacitating episodes, the evidence would have to show that he has incapacitating episodes having a total duration of at least six weeks during the past 12 months.  This is not shown in the record nor contended by the Veteran.  With respect to the first prong of the analysis as delineated in Thun v. Peake, 22 Vet. App. 111 (2008), the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back disorder with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology as shown above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, which the Board finds that it manifestly is not, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  The Board also finds, in this case, that the Veteran's service-connected back disorder does not cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board notes the May 2010 VA examination for the Veteran's left hip indicated that the Veteran is able to walk a mile at a time and stand for hours before he has to rest.  The Veteran is currently employed as a mailman where he works in the office and occasionally does some driving.  The Veteran noted that he probably walks 30 minutes out of the day and performs all of his personal yard work and exterior house maintenance himself.  In sum, the Veteran is able to perform his chores around the house and his job duties only with some difficulty.  This observation does not establish that the Veteran has impairment with employment over and above that which is contemplated in the assigned schedular rating.  Therefore, the Board finds that the evidence of record does not establish that the Veteran's service-connected back disorder causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  The record also does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for his back disability.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the probative evidence does not show in this case is that manifestations of the Veteran's service-connected back disorder have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) for an extraschedular rating is not warranted in this case.



ORDER

Entitlement to service connection for a left hip disorder to include on a direct and secondary service connection basis is denied.

Entitlement to service connection for a gastrointestinal disorder to include on a direct and secondary service connection basis is denied.

An extraschedular evaluation in excess of 40 percent for service-connected residuals of a back injury with vertebral fractures to include degenerative disease at L5-S1 is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


